DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by the applicant on May 4, 2020. Claims 1-4, 6-15, and 19-20 are pending and have been examined. Claims 5 and 16-18 have been canceled. Claims 1, 4, 7-10, 12, and 14-15 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on June 28, 2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation circuit” in claim 1 line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The 112(b) rejection of claims 1-4, 6-11 and 13-15, and 19-20 regarding the “detection device” has been withdrawn.
The 112(b) rejection of claim 7 regarding “the criticality” has been withdrawn.
Claims 1-4, 6-11, and 13-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “evaluation circuit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of the art rejection below, “evaluation circuit” is interpreted as a circuit able to evaluate the environment based on sensors to determine the time to collision and distance to collision.
While MPEP 2181 I.A states “examples of structural terms that have been found not to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: ‘circuit’", it is noted the MPEP goes in to further detail that “the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.” The description of the function of the circuit, “evaluation,” does not connote sufficient structure to one of ordinary skill in the art.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The 102(a)(2) rejection of claims 1-2, 4, 6-7, 9, 11-12, 14, and 19-20 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (US Pub. 2017/0120902) further in view of Pflug et al. (US Pub. 2014/0067206).
Regarding claim 1, Kentley teaches a driver assistance system for an at least partially automatically driving motor vehicle where the driver assistance system comprises (see at least Kentley Para 5: "implement active safety systems in an autonomous vehicle that avoid and/or mitigate effects of a collision."): at least one environmental sensor, which is configured to detect at least one area of an environment of the motor vehicle (see at least Kentley Para 55: "Autonomous vehicle 100 may use a sensor system (not shown) to sense (e.g., using passive and/or active sensors) the environment 190"); an evaluation circuit which is configured to determine a target trajectory to be traveled by the motor vehicle depending on the detected at least one area of the environment (see at least Kentley Para 57: "Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data ( e.g., local pose data included in vehicle location data 139),") a drive dynamics control system with a control device, which is configured to adjust an actual trajectory to the target trajectory determined by the evaluation circuit (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system ( e.g., power supplied to an electric motor) to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a."); wherein the evaluation circuit is configured to determine at least one free area value, which at least one free value indicates at least a criticality of a current driving situation depending on the detected at least one area of the environment and to transfer it to the control device (see at least Kentley Para 129: "A detected object 1171 in the environment external to the autonomous vehicle 100 has been classified as an automotive object type having a predicted location Le in the environment that is estimated to conflict with the trajectory Tav of the autonomous vehicle 100. Planner system may generate three threshold locations t-1, t-2, and t-3 (e.g., having arcuate profiles 1121, 1122 and 1123), respectively. The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels ranked from a low threat level at threshold location t-1 (e.g., a relatively safe distance away from vehicle 100), a medium threat level at threshold location t-2 ( e.g., a distance that is cautiously close to the vehicle 100) and a high threat level at threshold location t-3 (e.g., a distance that is dangerously close to vehicle 100), for example.") and to transfer it to the control device (see at least Kentley Para 62: "A safety system activator 120 may be configured to activate one or more safety systems of the autonomous vehicle 100 when a collision is predicted by the collision predictor 116") wherein the control device is configured to adjust at least one parameter influencing the control depending on the transferred free area value and to adjust the actual trajectory to the target trajectory according to the adjusted at least one control parameter (see at least Kentley Para 62: "Safety system activator 120 may be configured to activate an interior safety system 122, an exterior safety system 124, a drive system 126 (e.g., cause drive system 126 to execute an emergency maneuver to avoid the collision), or any combination of the foregoing.") wherein the at least one parameter influencing the control determines at least how fast a deviation of the actual trajectory of the motor vehicle from the target trajectory is corrected (see at least Kentley Para 61: "Consequently, a planner system of the autonomous vehicle 100 may be configured to implement vehicle maneuvers that are extra cautious and/or activate a safety system of the autonomous vehicle 100, for example."). While not explicitly a “free area value”, Kentley teaches differing threat levels of a driving situation (para 129). It would have been obvious to someone skilled in the art before the effective filing date to correspond the threshold locations and threat levels to indicate a criticality of a current driving situation based on the motivation to alter the vehicles reaction based on the amount of distance and time before a possible collision. Kentley further teaches cautious maneuvers and emergency maneuvers (see at least Kentley para 61 and 62) and having urgency zones (see at least Kentley para 129) but Kentley does not explicitly teach deviating quickly or slowly based on criticality. However Pflug teaches in a similar field of vehicle maneuvering so that in a critical driving situation, as represented by the at least one free area value, the deviation of the actual trajectory from the target trajectory is corrected fast (see at least Pflug Para 50: "The system may come to a decision by assessing the predetermined possible paths. There may be certain maximum limits in presumed deceleration (so braking) measures and/or lateral acceleration (hard curving) measures in all optional paths which when overrun may tum the system into a kind of' critical' mode."), while in an uncritical situation, the deviation of the actual trajectory from the target trajectory is corrected slowly (see at least Pflug Para 50: "Then the system may not brake as comfortable as possible, but as soon and as heavy/aggressively as possible."). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Pflug to include intensity of maneuvers based on criticality based on the motivation to ensure passenger comfort during uncritical events and passenger safety during critical events.
Regarding claim 2, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches wherein the control device comprises at least one adjustable control parameter and the control device is configured to adjust the at least one adjustable control parameter as the at least one parameter influencing the control (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system ( e.g., power supplied to an electric motor) to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a.").
Regarding claim 3, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches setting steering angles and power supplied to an electric motor (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system ( e.g., power supplied to an electric motor) to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a."), but Kentley does not explicitly teach wherein the at least one parameter influencing the control represents a scaling parameter for scaling a control deviation. However, it would have been obvious to someone skilled in the art before the  effective filling date to modify the value set for those variables by a scalar based on the motivation to adjust to erratic behavior.
Regarding claim 4, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches wherein the at least one parameter influencing the control determines the manner how the actual trajectory is adjusted to the target trajectory (see at least Kentley Para 163: "The region 1644 may be designated (e.g., by the planner system) as an open region 1645. The planner system may command the drive system ( e.g., via steering, propulsion, and braking data) to alter the trajectory of the vehicle 100 from its original trajectory Tav to an avoidance maneuver trajectory Tm, to autonomously navigate the autonomous vehicle 100 into the open region 1645").
Regarding claim 6, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches wherein the control device is configured to ascertain a manipulated value for a manipulated variable to be adjusted on at least one actuator depending on the target trajectory and depending on the transferred free area value and to control the at least actuator for adjusting the manipulated value (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) …to alter the trajectory of vehicle 100…").
Regarding claim 7, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches wherein the evaluation circuit is configured to evaluate a driving situation according to at least one criterion with respect to a criticality depending on the detected at least one area of the environment in case of a deviation of the trajectory traveled by the motor vehicle from the target trajectory and to determine the at least one free area value depending on the evaluation (see at least Kentley Para 163: "The planner system may command the drive system ( e.g., via steering, propulsion, and braking data) to alter the trajectory of the vehicle 100 from its original trajectory Tav to an avoidance maneuver trajectory Tm, to autonomously navigate the autonomous vehicle 100 into the open region 1645.").
Regarding claim 8, the combination of Kentley and Pflug remains as applied to claim 1. Kentley remains as applied to claim 1. Kentley further teaches threshold distances around associated with threat levels for the vehicle and objects around it (see at least Kentley Para 108: "As one example, the data representing the alert selected for threshold location 601…may be a less alarming non-threatening alert a1 …. As a second example, the data representing the alert selected for threshold location 603… may be a more aggressive urgent alert a2 …"), but Kentley does not explicitly teach wherein the evaluation circuit is configured to evaluate the driving situation as critical or as uncritical and to determine the free area value assumes a first value of the two values in a driving situation evaluated as uncritical and the free area value assumes a second one of the two values in a driving situation evaluated as critical. However, it would have been obvious to someone skilled in the art to modify Kentley to evaluate the threat level in view of criticality based on the motivation to scale the alarm sent out.
Regarding claim 9, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches wherein the evaluation circuit is configured to determine the free are value as one of numerous different values from a predetermined interval of values with a first and a second interval boundary, wherein the evaluation device is configured to determine the free area value such that the free area value is selected the closer to the first interval boundary, the more uncritical the driving situation was evaluated according to the at least one criterion (see at least Kentley Para 129: "Planner system may generate three threshold locations t-1, t-2, and t-3 (e.g., having arcuate profiles 1121, 1122 and 1123), respectively. The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels").
Regarding claim 10, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches wherein the evaluation circuit is configured to ascertain the criticality depending on tat least one of the following environmental parameters which is ascertained based on the detected at least one  area of the environment (see at least Kentley Para 60: "At a stage 212 a collision between the autonomous vehicle and the object may be predicted based on the determined object type 217, the autonomous vehicle trajectory 203 and the predicted object path 213."), a presence of at least one predetermined object in an environment of the motor vehicle (see at least Kentley Para 58: "Object data calculator 114 may be configured to calculate data representing the location of the object 180 disposed in the environment 190,"), a  distance to the at least one predetermined object in the environment (see at least Kentley Para 61: "Data from kinematics calculator 115 may be used to compute other data including but not limited to data representing an estimated time to impact between the object 180 and the autonomous vehicle 100 and data representing a distance between the object 180 and the autonomous vehicle 100, for example."), and a type of an object detected in the environment of the motor vehicle (see at least Kentley Para 67: "At a stage 212 a collision between the autonomous vehicle and the object may be predicted based on the determined object type 217, the autonomous vehicle trajectory 203 and the predicted object path 213."). Kentley does not explicitly teach the criticality being based on a number of predetermined objects present in the environment of the motor vehicle, however it would have been obvious to someone skilled in the art to modify Kentley to consider the amount based on the motivation to increase available reaction time for maneuvering or activating the safety system on computationally intensive scenarios.
Regarding claim 11, the combination of Kentley and Pflug remains as applied to claim 1. Kentley further teaches a motor vehicle with a driver assistance system of claim 1 (see at least Kentley Para 56: "Autonomous vehicle system 101 may include but is not limited to hardware, software, firmware, logic, circuitry, computer executable instructions embodied in a non-transitory computer readable medium, or any combination of the foregoing, to implement a path calculator 112, an object data calculator 114 ( e.g., implemented in a perception system of the autonomous vehicle 100), a collision predictor 116, an object classification determinator 118 and a kinematics calculator 115.").
Regarding claim 12, Kentley teaches a method for controlling drive dynamics of an at least partially automatically driving motor vehicle comprising (see at least Kentley Para 52: "Various embodiments or examples may be implemented in numerous ways, including as a system, a process, a method, an apparatus,"): detecting at least one area of an environment of the motor vehicle (see at least Kentley Para 55: "Autonomous vehicle 100 may use a sensor system (not shown) to sense (e.g., using passive and/or active sensors) the environment 190 to detect the object 180") determining a target trajectory to be traveled by the motor vehicle  depending on the detect at least one area of the environment (see at least Kentley Para 57: "Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data ( e.g., local pose data included in vehicle location data 139),") adjusting an actual trajectory to the determined target trajectory by a control device (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system ( e.g., power supplied to an electric motor) to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a.") determining at least one free area value which at least one free value indicates at least a criticality of a current driving situation depending on the detected at least one area of the environment transferring the at least one free area value to the control device (see at least Kentley Para 129: "A detected object 1171 in the environment external to the autonomous vehicle 100 has been classified as an automotive object type having a predicted location Le in the environment that is estimated to conflict with the trajectory Tav of the autonomous vehicle 100. Planner system may generate three threshold locations t-1, t-2, and t-3 (e.g., having arcuate profiles 1121, 1122 and 1123), respectively. The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels ranked from a low threat level at threshold location t-1 (e.g., a relatively safe distance away from vehicle 100), a medium threat level at threshold location t-2 ( e.g., a distance that is cautiously close to the vehicle 100) and a high threat level at threshold location t-3 (e.g., a distance that is dangerously close to vehicle 100), for example.") adjusting at least one parameter of the control device influencing the control depending on the transferred free area value and adjusting, by the control device, the actual trajectory to the target trajectory according to the adjusted at least one parameter influencing the control (see at least Kentley Para 62: "Safety system activator 120 may be configured to activate an interior safety system 122, an exterior safety system 124, a drive system 126 (e.g., cause drive system 126 to execute an emergency maneuver to avoid the collision), or any combination of the foregoing.") wherein the at least one parameter influencing the control determines at least how fast a deviation of the actual trajectory of the motor vehicle from the target trajectory is corrected (see at least Kentley Para 61: "Consequently, a planner system of the autonomous vehicle 100 may be configured to implement vehicle maneuvers that are extra cautious and/or activate a safety system of the autonomous vehicle 100, for example."). While not explicitly a “free area value” Kentley teaches differing threat levels of a driving situation (para 129). It would have been obvious to someone skilled in the art before the effective filing date to correspond the threshold locations and threat levels to indicate a criticality of a current driving situation based on the motivation to alter the vehicles reaction based on the amount of distance and time before a possible collision. Kentley teaches cautious maneuvers and emergency maneuvers (see at least Kentley para 61 and 62) and having urgency zones (see at least Kentley para 129) but Kentley does not explicitly teach deviating quickly or slowly based on criticality. However Pflug teaches in a similar field of vehicle maneuvering so that in a critical driving situation, as represented by the at least one free area value, the deviation of the actual trajectory from the target trajectory is corrected fast (see at least Pflug Para 50: "The system may come to a decision by assessing the predetermined possible paths. There may be certain maximum limits in presumed deceleration (so braking) measures and/or lateral acceleration (hard curving) measures in all optional paths which when overrun may tum the system into a kind of' critical' mode."), while in an uncritical situation, the deviation of the actual trajectory from the target trajectory is corrected slowly (see at least Pflug Para 50: "Then the system may not brake as comfortable as possible, but as soon and as heavy/aggressively as possible"). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Pflug to include intensity of maneuvers based on criticality based on the motivation to ensure passenger comfort during uncritical events and passenger safety during critical events.
Regarding claim 13, the combination of Kentley and Pflug remains as applied to claim 2. Kentley further teaches setting steering angles and power supplied to an electric motor (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system ( e.g., power supplied to an electric motor) to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a."), but Kentley does not explicitly teach wherein the at least one parameter influencing the control represents a scaling parameter for scaling a control deviation. However, it would have been obvious to someone skilled in the art before the  effective filling date to modify the value set for those variables by a scalar based on the motivation to adjust to erratic behavior.
Regarding claim 14, the combination of Kentley and Pflug remains as applied to claim 2. Kentley further teaches wherein the at least one parameter influencing the control determines the manner how the actual trajectory is adjusted to target trajectory (see at least Kentley Para 163: "The region 1644 may be designated (e.g., by the planner system) as an open region 1645. The planner system may command the drive system ( e.g., via steering, propulsion, and braking data) to alter the trajectory of the vehicle 100 from its original trajectory Tav to an avoidance maneuver trajectory Tm, to autonomously navigate the autonomous vehicle 100 into the open region 1645").
Regarding claim 15, the combination of Kentley and Pflug remains as applied to claim 3. Kentley further teaches wherein the at least one parameter influencing the control determines the manner how the actual trajectory is adjusted to the target trajectory (see at least Kentley Para 163: "The region 1644 may be designated (e.g., by the planner system) as an open region 1645. The planner system may command the drive system ( e.g., via steering, propulsion, and braking data) to alter the trajectory of the vehicle 100 from its original trajectory Tav to an avoidance maneuver trajectory Tm, to autonomously navigate the autonomous vehicle 100 into the open region 1645.").
Regarding claim 19, the combination of Kentley and Pflug remains as applied to claim 2. Kentley further teaches wherein the control device is configured to ascertain a manipulated value for a manipulated variable to be adjusted on at least one actuator depending on the target trajectory and depending on the transferred free area value and to control the at least one actuator for adjusting the manipulated value (see at least Kentley Para 62: "For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) ...to alter the trajectory of vehicle 100 ...").
Regarding claim 20, Kentley and Pflug remains as applied to claim 2. Kentley further teaches wherein the control device is configured to ascertain a manipulated value for a manipulated variable to be adjusted on at least one actuator depending on the target trajectory and depending on the transferred free area value and to control the at least one actuator for adjusting the manipulated value (see at least Kentley Para 163: "The planner system may command the drive system ( e.g., via steering, propulsion, and braking data) to alter the trajectory of the vehicle 100 from its original trajectory Tav to an avoidance maneuver trajectory Tm, to autonomously navigate the autonomous vehicle 100 into the open region 1645.").  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The issues address have been met by the newly applied prior art. The applicant argues Kentley fails to teach or fairly suggest “wherein the evaluation circuit is configured to determine at least one free area value, which at least one free value indicates at least a criticality of a current driving situation depending on the detected at least one area of the environment and to transfer it to the control device” and “wherein the at least one parameter influencing the control determines at least how fast a deviation of the actual trajectory of the motor vehicle from the target trajectory is corrected, so that in a critical driving situation, as represented by the at least one free area value, the deviation of the actual trajectory from the target trajectory is corrected fast, while in an uncritical situation, the deviation of the actual trajectory from the target trajectory is corrected slowly”. The examiner disagrees. 
Regarding the evaluation circuit and free are value, Kentley does not explicitly teach a “free area value”, but Kentley does teach differing threat levels of a driving situation (see at least Kentley para 129: "A detected object 1171 in the environment external to the autonomous vehicle 100 has been classified as an automotive object type having a predicted location Le in the environment that is estimated to conflict with the trajectory Tav of the autonomous vehicle 100. Planner system may generate three threshold locations t-1, t-2, and t-3 (e.g., having arcuate profiles 1121, 1122 and 1123), respectively. The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels ranked from a low threat level at threshold location t-1 (e.g., a relatively safe distance away from vehicle 100), a medium threat level at threshold location t-2 ( e.g., a distance that is cautiously close to the vehicle 100) and a high threat level at threshold location t-3 (e.g., a distance that is dangerously close to vehicle 100), for example."). It would have been obvious to someone skilled in the art before the effective filing date to correspond the threshold locations and threat levels to indicate a criticality of a current driving situation based on the motivation to alter the vehicles reaction based on the amount of distance and time before a possible collision. 
Regarding the “at least one parameter…”, Kentley further teaches cautious maneuvers (see at least Kentley para 61: “Consequently, a planner system of the autonomous vehicle 100 may be configured to implement vehicle maneuvers that are extra cautious and/or activate a safety system of the autonomous vehicle 100, for example.”), emergency maneuvers (see at least Kentley 62: “Safety system activator 120 may be configured to activate an interior safety system 122, an exterior safety system 124, a drive system 126 (e.g., cause drive system 126 to execute an emergency maneuver to avoid the collision), or any combination of the foregoing.”), and having urgency zones (see at least Kentley para 129, cited above) but Kentley does not explicitly teach deviating quickly or slowly based on criticality. However Pflug teaches in a similar field of vehicle maneuvering so that in a critical driving situation, as represented by the at least one free area value, the deviation of the actual trajectory from the target trajectory is corrected fast (see at least Pflug Para 50: "The system may come to a decision by assessing the predetermined possible paths. There may be certain maximum limits in presumed deceleration (so braking) measures and/or lateral acceleration (hard curving) measures in all optional paths which when overrun may tum the system into a kind of' critical' mode."), while in an uncritical situation, the deviation of the actual trajectory from the target trajectory is corrected slowly (see at least Pflug Para 50: "Then the system may not brake as comfortable as possible, but as soon and as heavy/aggressively as possible."). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Pflug to include intensity of maneuvers based on criticality based on the motivation to ensure passenger comfort during uncritical events and passenger safety during critical events.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Censi et al. (US Pub. No. 20190079527) discloses motion planning for autonomous based on a hierarchy including at least stress to humans and comfort. Shuqing et al. (DE 102014114827) discloses a method for determining a path to safely pass a vehicle using mathematical equations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663  

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663